   Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 1 of 8


AO 9 1 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRlCT COURT
                                                               for the
                                                  Southern Di strict of Florida

                  United States of America                        )
                              v.                                  )
                                                                  )       Case No. 19-MJ- 8/~ 4'-'..._---------.
                     Travis Jamaal Moss                           )                                    FILED BY_Sf
                                                                                                                ___ _ D.C.
                                                                  )
                                                                  )
                            Defendant(s)
                                                                                                                 MAY 07 2019
                                                                                                                 ANGELA E. NOBLE
                                                   CRIMINAL COMPLAINT                                           CLERK U.S. DIST. CT.
                                                                                                                S.D. OF FLA. - W.P.B.
          I, the complainant in this case, state that the following is true to the best of my know ledge and belief.
On or about the date(s) of                  May 6, 2019                  in the co unty of   Palm Beach and elsewhere          in the

     Southern          District of _ _ _:.._
                                         F= Io"-'ri=d=
                                                     a _ _ _ , the defendant(s) viol ated:

             Code Section                                                   Offense Description
Title 8, United States Code, Section         The defendant, having previously been removed or deported from the United
1326(a)                                      States, did enter and attempt to enter the United States, without permission
                                             from the Attorney General of the United States or the Secretary of Homeland
                                             Security to reapply for admission to the United States .




          Thi s criminal complaint is based on these facts :
See attached Affidavit




         ~ Continued on the attached sheet.




                                                                                    Xavier Martinez, Special Agent, HSI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:            05/07/2019


City and state:                  West Palm Beach Florida                     Hon . Dave Lee Brannon , U.S. Magistrate Judge
                                                                                             Printed name and title
Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 2 of 8




                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

           I, Xav ier Martinez, bei ng first dul y swo rn on oath, deposes an d says:

           1.      I am a Spec ial Agent in the United States Department of Ho meland Security (DHS),

   Imm igration and Customs Enforcement (ICE), ass igned to the Homeland Security Investigations

   (HSI) fo r the office of the Ass istant Spec ial Agent in Charge (ASAC) in West Palm Beach, FL. I

   have been a Spec ial Age nt of (HSI) and its p redecessor, the Office of Investigati ons (OI) for the

   past 9 years. As an HSl Spec ial Agent, part of my duties entai ls the investi gation of individu als

   who illegally enter into the U nited States as we ll as the unlawfu l bringing in of aliens.

           2.      Due to thi s experience and training, I am fam iliar w ith common ro utes and methods

   employed by those seeking to smu ggle aliens and contraband in the Uni ted States.

           3.      I obtained th e fo llowin g inform ati on th rough perso nal observ ations, and from other

   law enforcement offi cers who are famili ar w ith thi s investi gati on.

           4.      Due to the limited scope of this docume nt, I have not included in th is affi dav it all

   facts known to investi gators at this time. I have onl y included facts suffic ient to show that pro babl e

   cause exists to believe that the target of th is investigati on is engaged in the criminal activity

   described herein and suffi cient to establish probable cause to use the investi gati ve tec hniques set

   forth herein.

                                       FACTUAL BACKGROUND

           5.      On May 6, 201 9, at approximately 2: 00a.m., members of the Palm Beach Sheri ffs

   Marine Enfo rcement Unit (hereinafter MEV) spotted a target of interest (herei nafter TOI) on their

   radar system. Onboard the MEU vesse l were officers w ith th e Palm Beach Sherriffs Office as

   we ll as United States Bord er Patro l (USBP) Agent Miguel Esteves. Afte r seeing the TOI on the

   radar, they navigated towards its location. As they neared the TOI's location they noticed a
Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 3 of 8




   blinking white light to the west of the MEU. The MEU then identified the TOI when they came

   with in approximate ly 100 yards of it (approximate location N26 43.00 W-80 0 1.00) and confirmed

   that it had no navigation lights turned on. This location is approximately 1 mile east of The

   Breakers Hotel in Palm Beach, FL. At that point the MEU activated their emergency equipment

   (blue lights and siren) directing the TOI to stop. The TOI then increased its speed and drove in an

   evas ive manner. The MEU pursued the TOI and requested further assistance from the Palm Beach

   Sheriffs Office and the U nited States Coast Guard (USCG). Officers were ab le to observe that

   the TOI was displaying a vessel registration number of NP013085 and markings indicating that

   the TOI was a 21 foot "Wahoo" . Officers also observed that onboard there were two black males.

   The driver ofthe boat was observed wearing all black clothing; the second male was wearing jeans

   and a black shirt.

           6.       MEU continued to pursue the TOL The TOI continued to evade the MEU and was

   traveling east (offshore). PBSO Air Support (AS) was able to join the pursuit and confirmed that

   the TOI was occupied by two males. Approximate ly 5 minutes later, USCG arrived on scene and

   took over as the primary pursuit vessel and activated its lights and siren, in an effort to get the TO!

   to stop.     The pursuit continued for another 5 minutes and then the TO! ran out of fue l at

   approximately 0247 hours (approximate location N 26 42.048, W -79 47.632). The USCG was

   able to then take custody of the two individuals on the TO I. Once in custody, USBP Agent Esteves

   interviewed them and determined that they were both Bahamian nationals. The individual who

   was observed driving the boat se lf-identified as Donald Nehemiah WATSON with a date of birth

   of July 17, 1983 . WATSON also provided Agent Esteves a Bahamian identification document

   bearing the same name. The passenger identified himself as Wainer Nathaniel Lumber with a date

   of birth of October 05 , 1995. During the interview, Agent Esteves was told by the individuals that
Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 4 of 8




   they had left Freeport Bahamas and were doing a test run on the vessel and when they noticed they

   were running out of fuel they decided to head to West Palm Beach to re-fuel before heading back

   to the Bahamas.

          7.      Agent Esteves observed a bl ack bag on the deck ofthe TOJ and asked WATSON

   and Lumber to whom it belonged. Both men stated that the bag was already on the boat when they

   boarded it and that it did not belong to either of them. As the bag was taken from the TOJ to the

   patrol vessel, a Bahamian passport fell out of it. Upon inspection, Agent Esteves noticed that the

   passport had a photo matching Lumber but it li sted hi s name as Travis Jamaal MOSS and date of

   birth of January 26, 1995. Post arrest processing performed by US BP agents revealed that the

   passenger who initiall y identifi ed himself as Wainer Nathaniel Lumber was actually Trav is Jamaal

   MOSS and that he had been previously deported in 20 14.

          8.      The TOI was towed by PBSO to th e USCG station located at 3300 Lakeshore Drive,

   Riviera Beach, FL 33404 . Once at the USCG station, the TOI was searched, and an additional

   identification document was fo und bearing MOSS ' photo and name as well as a black A lcatel

   smart phone. At the USCG station, the black bag was further inspected and was found to contain

   three credit card encoding devices along with seventeen cards.     Ten out of the seventeen cards

   were fo und to be access cards that could be uploaded with information using the encoders. The

   cards were wrapped with a copy of MOSS ' Bahamian voter registration card.

          9.      At approximately 1343 hours, MOSS was interviewed at the US BP station. Upon

   being read his ICE statement of rights in Engli sh, MOSS explai ned to investigators that he

   understood his rights and was willing to answer questions. M OS S also signed the rights form.

   MOSS explained that he and WATSON had left Freeport, Bahamas and were testing the boat after

   hav ing performed maintenance on it. MOSS exp lained that once they were approximately 20
Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 5 of 8




   miles off (NW) the coast of Freeport they began to have issues with the motor. MOSS claimed

   that they continued to have boat issues and eventually found themselves within 14 miles of the

   United States. He explained that he eventually fell asleep on the boat and was woken up when the

   PBSO patrol vessel attempted to stop the vessel he was on (TOI). MOSS explained that he

   understood he was not allowed to enter the United States and admitted being previously deported .

          10.     MOSS was fingerprinted at the USBP station and processed administratively for

   hi s unlawful presence in the United States.      The fingerprint search through the Integrated

   Automated Fingerprint System (IAFIS) as well as other DHS/ICE databases confirmed that MOSS

   had been previously deported on February 20, 2014 and there were no records of his request for

   lawful reentry the Attorney General of the United States or the Secretary of Homeland Security.

          11.     Based upon the forgoing, I submit there is probable cause to believe that on or about

   May 6, 2019, upon the high seas and out ofthejurisdiction of any particular State or district, and

   elsewhere, in Palm Beach County, in the Southern District of Florida, Travis Jamaal MOSS,

   having previously been removed or deported from the United States, did enter and attempt to enter

   the United States, without permission from the Attorney General of the United States or the

   Secretary of Homeland Security to reapply for admission to the United States, in violation of Title

   8, United States Code, Section 1326(a).

   FURTHER YOUR AFFIANT SA YETH NAUGHT.




   Subscribed and sworn to before me
   this 7 day of May, 2019.


      0~;-4 /f-- - -
   Dave Lee Braril1on
   United States Magistrate Judge
Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 6 of 8




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                               PENALTY SHEET

   Defendant's Name: Travis Jamaal Moss

   Case No: _ _;'--q
                   -'-----L.I"'
                             --J,l-
                                .J_-____.:<?
                                          ::...._._
                                                !=  e _c;,__-_;:L=--
                                                                 J L.I]
                                                                     .: ;,' ------
   Count #: 1

   Illegal Reentry by an Alien

   Title 8, United States Code, Sections 1326(a) and (b)( I)

   *Max. Penalty: 10 years ' imprisonment, 3 years supervised release, $250,000 fine, $100
                       special assess ment




   *Refers only to possible term of incarceration, does not include possible restitution, parole
   terms, or forfeitures that may be applicable.
   Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 7 of 8




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                               CASE NUMBER: 19-MJ-          8:/ gq    -DLB

                                         BOND RECOMMENDATION



DEFENDANT: Travis Jamaal Moss

                 Pre-Trial Detention
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                                ~s~
                                                             AUSAG~ry Schiller
                                                     By:




Last Known Address:
                        ----------------------



What Facility:          Palm Beach County Jail




Agent(s):                HSI Xavier A. Martinez
                        (FBI) (SECRET SERVICE)          (DEA)    (IRS) (ICE) (OTHER)
Case 9:19-mj-08189-DLB Document 2 Entered on FLSD Docket 05/07/2019 Page 8 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                No.          19-MJ-   J!:/ gq -DLB

   UNITED STATES OF AMERICA

   V.

   Travis Jamaal Moss,

   ----------------------------~/


                                   CRIMINAL COVER SHEET

   1.     Did this matter originate from a matter pending in the Northern Region of the United
          States Attorney's Office prior to October 14, 2003?              Yes         x No

   2.     Did this matter originate from a matter pending in the Central Region of the United States
          Attorney's Office prior to September 1, 2007?                  Yes         x No




                                                       Respectfully Submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY


                                               By:     Is/ Gregory Schiller
                                                       GREGORY SCHILLER
                                                       Assistant United States Attorney
                                                       Florida Bar No. 0648477
                                                       U.S. ATTORNEY'S OFFICE- SDFL
                                                       500 S. Australian Ave.,
                                                       West Palm Beach, FL 33401
                                                       (561) 209-1045
                                                       Gregory.Schi ller@usdoj.gov
